    Case: 1:17-cv-06301 Document #: 34 Filed: 12/07/18 Page 1 of 2 PageID #:325



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

JOSHUA WELLER                                  )
                                               )
               Plaintiff,                      )       Case No. 1:17-cv-06301
                                               )
       vs.                                     )       Judge Charles P. Kocoras
                                               )
PARAMEDIC SERVICES OF                          )       Magistrate Judge Jeffrey T. Gilbert
ILLINOIS, INC., a corporation,                 )
VILLAGE OF LINCOLNWOOD, a                      )
municipal corporation, and JANE                )
AND JOHN DOES #1-10, individuals,              )
organizations, corporations, or other          )
legal entities whose names are presently       )
unknown,                                       )
                                               )
               Defendants.                     )

                                  STIPULATION TO DISMISS

       All claims having been resolved by the parties, pursuant to Federal Rule of Civil Procedure

41(a)(1), the parties to the above-entitled matter hereby stipulate and agree that all claims shall be

dismissed with prejudice, with each party to bear his/its own attorneys’ fees and costs.

Dated: December 7, 2018                                       Respectfully Submitted,

/s/ Daniel Zemans                                             /s/ Brian Holman
Daniel Zemans                                                 Brian Holman
The Law Offices of Daniel Zemans, LLC                         Dennis Stefanowicz
500 N. Michigan Avenue, Suite 600                             Holman & Stefanowicz
Chicago, IL 60611                                             233 S Wacker Drive # 9305
Phone: (773) 706-7767                                         Chicago, IL 60606
Email: dzemans@zemans-law.com                                 Phone: (312) 258-9700
                                                              Email: brh@hs-attorneys.com

Attorney for Plaintiff                                        Attorneys for Defendant PSI




                                                   1
    Case: 1:17-cv-06301 Document #: 34 Filed: 12/07/18 Page 2 of 2 PageID #:326



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, I electronically filed the foregoing Stipulation

to Dismiss with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent

to all parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

                                                                    /s/ Daniel Zemans


Daniel Zemans
The Law Offices of Daniel Zemans, LLC
4542 N. Sheridan Road, #2
Chicago, IL 60640
Phone: (773) 706-7767
Email: dzemans@zemans-law.com
